EXHIBIT 10.5
 
FOURTH AMENDMENT TO THE
PRENTISS PROPERTIES TRUST
1996 SHARE INCENTIVE PLAN
 
This Fourth Amendment to the Prentiss Properties Trust 1996 Share Incentive Plan
(the “Plan”) as previously amended by the First through the Third Amendments to
the Plan, hereby amends the Plan effective as of October 15, 1996 in the
following respects:
 
1.    Section 8.02 of the Plan is hereby amended by the addition at the end
thereof of the following language:
 
Attestation to the ownership of Shares or the assignment thereof to pay the
exercise price and taxes shall be at the sole discretion of the Company. The
Participant shall have no right to require the Company to accept payment in the
form of shares. The Company may reject the attestation or assignment for any
reason or no reason.
 
The form of the attestation or assignment shall be on a form acceptable to the
Company in any and all respects.
 
Attestation to the ownership of Shares and the assignment thereof may be treated
as the surrender of Shares under rules and procedures established by the
Administrator. Any Shares surrendered, or attested to, must have been held by
the surrendering Participant for more than six months, (or for any period
required by the Company) and neither the surrender, or attestation to the
ownership, of Shares shall be permitted if such action would cause the Company
to recognize compensation expense (or additional compensation expense) with
respect to the Option for financial reporting purposes.
 
Any attempt to surrender shares, or any shares surrendered, or attested to, for
any purpose, including payment of the Exercise Price and or taxes will be void
ab initio, if such action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to the Option for
financial reporting purposes.
 
Attestation to the ownership of Shares or the assignment thereof, may be only
for the minimum number of Shares required to pay the exercise price and the
minimum statutory taxes. Amounts in excess will be void ab initio
 
2.    As amended by the foregoing, the Plan shall remain in full force and
effect.
 

       
PRENTISS PROPERTIES TRUST
Dated: May 9, 2001
     
By:
 
/s/    Thomas F. August         

--------------------------------------------------------------------------------

           
Name:  Thomas F. August
Title:  President and CEO